Case 1:20-cv-01022-RRM-SJB Document 5 Filed 05/27/20 Page 1 of 3 PageID #: 35




   ri-ii      k aA '          T-> •   XT                                 55 Madison Avenue, Suite 400
  The Atkin Finn, LLC                                                           Morristown,NJ07960
                  Attorneys at Law                                               Boulevard, Suite 165
                                                                                   Suffem,NY 10901
   By: John C. Atkin, Esq.*                                                  (973)3|4.goiO
  ♦ n7  k offxii
    Member   NJ,xiv
                 NY,andJDAD
                        PA Bar                                           Fax:(833)693-1201
                                                                               jAtkin@atkinfirm.com



                                                       May 22, 2020

  VTA UPS


 The Honorable Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 22s Cadman Plaza East
  Brooklyn,NY 11201

           Re:    Strike 3 Holdings, LLC v. John Doe Infringer identified as using IP address
                  24.191.191.213
                  Dkt.No. l:20-cv-1022-RRM-SJB (SEALED)

    Plaintiff*s Letter Motionfor(1)Extension ofTime Within Which to Effectuate Service on
                   John Doe Defendant and(2) CM/ECF access to Sealed Docket

 Judge Bulsara:

         As you know, I represent Plaintiff Strike 3 Holdings, LLC ("Plaintiff") in the above-
 captioned matter. Plaintiffrespectfully requests the entry ofan order(1)extending the time within
 which to serve Defendant John Doe Infringer identified as using IP address 24.191.191.213
 ("Defendant") with a Summons and Complaint, and (2) permitting the undersigned counsel for
 Plaintiffto electronically access the docket for this matter and file future documents via CM/ECF.

          By way of background, this is a BitTorrent copyright infringement matter concerning
  works ofan adult nature. Although Plaintiff is aware of Defendant's identity (and has identified
  them in the pleading filed with the Court), Plaintiff is sensitive to the potential privacy and
  reputational concerns in this litigation and otherwise has an interest in allowing Defendant to
  defend the claims in this matter pseudonymously. Accordingly, on February 25, 2020, the
  undersigned appeared in person before the Clerk of the Court to file the initiating documents for
  this case, along with an Application for Leave to File Document under Seal, pursuant to Fed. R.
  Civ. P. 5.2(e) and Administrative Order 2004-05. To date, the Court has not ruled upon that
  application, but the docket for this matter is currently sealed by the Clerk, and the undersigned
  counsel for Plaintiff is not able to electronically access it or file documents using CM/ECF.
Case 1:20-cv-01022-RRM-SJB Document 5 Filed 05/27/20 Page 2 of 3 PageID #: 36




 The Honorable Sanket J. Bulsara
 May 22,2020

         Although Plaintiffs process server has diligently made numerous attempts to effect
 personal seS of process on Defendant, Fed. R. Civ. P. 4(e)(2), these attempts have been
 Unsuccessful to date. Accordingly, Plaintiff is now attempting to effect service of
 "following state law for serving a summons in an action brought in                      p"
 in the state where the district court is located or where service is made. Fed. R. Civ. P. 4(e)U),
 specifically by affixing the pleadings to the door of Defendant's"dwelling place or usual place
 aLde"and mailing the pleadings to their residence in an appropriately labelled envelope, pursuant
  to NY CPLR § 308(4). This process requires proof of service (and diligence concerning pas
                 Swith the Cleric of Couri within ^enty pO) days of the afflxatton or
  mailing, provides that"service shall be complete ten days after such filing. Id.
         Plaintiff is currently required to effect service of process on or before Tuesday, May 2^
  2020. Fed. R. Civ. P. 4(m),6(a)(1)(C). Accordingly, for all the
  resnectfullv requests that the time within which it must effectuate service of the Summons a
  Complaint on Defendant be extended an additional sixty(60)days,and thus the deadline to effect
  service be extended to July 24,2020. This is Plaintiffs first requestfor an extension oftime wi
  which to effectuate service of process.

          Plaintiff also respectfully requests that the Court enter an Order
  Couri to permit the undersigned counsel for Plaintiffto(1)electron,c^ly
  for this matter, (2) receive eiectronie notifications rn thrs matter vra CM/EC^ md()
  eleetronically file future documents in this matter via CM/ECF. See Admrn. Order 2004- .
          Thank you for your attention to this matter.
                                                         Respectfully submitted,

                                                         /s/John C. Atkin

                                                         John C. Atkin, Esq.



   ''''' (i!ia ufs!do?g"with enclosed SASE and additional copy for stamped-filed return service)
           Defendant John Doe Infringer identified as using IP address 24.191.191.213
           (v/fl Regular Mail)
TheAtkin Firm, LLC
55 Madison Avenue, Suite 400
Morristown, NJ 07960




                               The Atkin Firm. LLC
                               55 Madison Avenue. Suite 400
                               Morristown. NJ 07960




           N
                                                              1022-RRM-SJB Document 5 Filed 05/27/20 Page 3 o
